



Exhibit 10.3










































BRE PROPERTIES, INC.


2005 AMENDED AND RESTATED DEFERRED COMPENSATION PLAN


Effective As Of January 1, 2005
































































--------------------------------------------------------------------------------






TABLE OF CONTENTS
ARTICLE 1 ELIGIBILITY AND PARTICIPATION
 
 
1.1 Selection by Committee
 
1
1.2 Deferral Elections
 
1
(a) Initial Election
 
1
(b) Subsequent Elections
 
1
(c) Irrevocability of Deferral Elections
 
1
(d) Applicable Compensation
 
1
1.3 Minimum and Maximum Deferrals
 
1
1.4 Withholding of Deferrals
 
2
 
 
 
ARTICLE 2 ACCOUNTS
 
 
2.1 Accounts
 
2
2.2 Vesting
 
2
2.3 Crediting Earnings on Accounts
 
2
2.4 Investment Elections
 
2
(a) Participants to Elect Investments
 
2
(b) Committee to Prescribe Investment Options
 
2
(c) Committee May Change Investment Options
 
2
 
 
 
ARTICLE 3 DISTRIBUTIONS
 
 
3.1 Unscheduled In Service Withdrawals
 
2
3.2 Scheduled In Service Withdrawals
 
2
3.3 Hardship Distributions
 
2
3.4 Distribution Following Termination of Employment Including Retirement
 
3
(a) Form of Distribution
 
3
(b) Initial Distribution Election
 
3
(c) Subsequent Distribution Elections
 
3
(d) Cashout of Installment Payments
 
4
(e) Acceleration of Payments
 
4
3.5 Distribution Following Death
 
4
3.6 Time for Payment
 
4
 
 
 
ARTICLE 4 BENEFICIARIES
 
 
4.1 Beneficiaries
 
4
4.2 Procedure for Designating Beneficiaries
 
4
4.3 Failure to Designate a Beneficiary
 
4
4.4 Doubt as to Beneficiary
 
4
 
 
 
ARTICLE 5 AMENDMENT OR TERMINATION OF THE PLAN
 
 
5.1 Amendment
 
4
5.2 Termination
 
5
 
 
 
ARTICLE 6 ADMINISTRATION
 
 
6.1 Committee Duties
 
5
6.2 Agents
 
5
6.3 Binding Effect of Decisions
 
5
6.4 Indemnity
 
5
 
 
 
ARTICLE 7 CLAIMS PROCEDURES
 
 
7.1 Claims Normally Not Required
 
5
7.2 Disputes
 
5
7.3 Time for Filing Claims
 
5
7.4 Procedures
 
6
 
 
6
ARTICLE 8 TRUST
 
 
8.1 Establishment of Trust
 
6
8.2 Relationship Between the Plan and the Trust
 
6



i

--------------------------------------------------------------------------------





ARTICLE 9 MISCELLANEOUS
 
 
9.1 Unsecured General Creditor
 
6
9.2 Company's Liability
 
6
9.3 Nonassignability
 
6
9.4 Not a Contract of Employment
 
6
9.5 Furnishing Information
 
6
9.6 Terms
 
6
9.7 Captions
 
6
9.8 Governing Law
 
6
9.9 Validity
 
7
9.10 Notice
 
7
9.11 Successors
 
7
9.12 Spouse's Interest
 
7
9.13 Incompetency
 
7
9.14 Taxes and Withholding
 
7
 
 
 
ARTICLE 10 DEFINITIONS
 
 
10.1 "Account"
 
7
10.2 "Beneficiary"
 
7
10.3 "Beneficiary Designation Form"
 
7
10.4 "Board"
 
7
10.5 "Bonus"
 
7
10.6 "Claimant"
 
8
10.7 "Code"
 
8
10.8 "Committee"
 
8
10.9 "Company"
 
8
10.10 "Compensation"
 
8
10.11 "Deferral"
 
8
10.12 "Election Form"
 
8
10.13 "ERISA"
 
8
10.14 "Participant"
 
8
10.15 "Plan"
 
8
10.16 "Plan Year"
 
8
10.17 "Pre-2005 Deferrals"
 
8
10.18 "Retirement"
 
8
10.19 "Termination of Employment"
 
8
10.20 "Trust"
 
8





ii

--------------------------------------------------------------------------------






BRE PROPERTIES, INC.


2005 AMENDED AND RESTATED DEFERRED COMPENSATION PLAN


Effective As Of January 1, 2005 Preamble


This Plan provides salary reduction deferred compensation benefits to management
or highly compensated employees who can contribute materially to the continued
growth, development, and future business success of BRE Properties, Inc., and
its affiliates. Capitalized terms are defined in the last Article of this Plan.
The Plan is intended to be a plan maintained for the purpose of providing
deferred compensation to a "select group of management or highly compensated
employees" within the meaning of Section 201(2) of ERISA.


As amended and restated effective as of January 1, 2005, this Plan is further
intended to meet the requirements of paragraphs (2), (3) and (4) of Section
409A(a) of the Code with respect to Deferrals which do not constitute Pre-2005
Deferrals. As to Pre- 2005 Deferrals, no change effected by this amendment and
restatement of the Plan is intended to or shall be construed as materially
modifying the terms and conditions of the Plan as in effect prior to January 1,
2005.


The Plan is intended to be exempt from the participation, vesting, funding, and
fiduciary requirements of Title I of ERISA. The benefits under this Plan shall
be paid out of the general assets of the Company, except to the extent they are
paid from the assets of a Trust established by the Company to pay these
benefits. No Participant shall have any interest whatsoever in any specific
asset of the Company or its affiliates. To the extent that any person acquires a
right to receive payment under this Plan, such right shall be no greater than
the right of any unsecured general creditor of the Company.


Article 1
Eligibility and Participation


1.1
Selection by Committee. Participation in the Plan is limited to management or
highly compensated employees of the Company that hold the title "Vice
President," or a more senior title. If you are eligible to participate in the
Plan, you will become a Participant on the date specified by the Committee. If
the Committee thereafter elects to discontinue your active participation in the
Plan, you will cease to be eligible to make further Deferrals beginning with the
Plan Year following the Plan Year in which the Committee makes such election,
but you will remain a Participant and retain all your other rights under this
Plan.



1.2
Deferral Elections.



a.Initial Election. To commence Deferrals after first being selected to become a
Participant, you must make an initial Deferral election within 30 days after the
date on which you were selected to become a Participant by delivering to the
Committee a completed and signed Election Form, which will become effective as
of the date the Committee prescribes after its receipt of the Form or the first
day of the next Plan Year, if earlier.


b.Subsequent Elections. For any succeeding Plan Year in which you wish to make
or change the amount of your Deferrals, you must file a new Election Form with
the Committee by December 1, or such other date as determined by the Committee,
before the Plan Year for which the election is made. Your new Election Form will
be effective with your first payroll period in the new Plan Year.


c.Irrevocability of Deferral Elections. Except as provided in subsection (b)
above, or pursuant to Sections 3.1 or 3.3, Deferral elections are irrevocable
and cannot be changed.


d.Applicable Compensation or Bonus. Your Election Form will be effective only
with regard to Compensation and Bonuses for services performed after the
effective date of the Election Form as established under this Section 1.2. In
any case where an amount of Compensation, or Bonus, is paid after the effective
date of your Election Form but in whole or in part for services performed before
the effective date, any Deferral from such amount will be determined based on
your Election Form which was last in effect before any part of such services
were performed, if any, except to the extent the Committee otherwise determines
would be consistent with the requirements of paragraph (4) of Section 409A(a) of
the Code.


1.3
Maximum Deferrals. The maximum amount that you may elect to defer during a Plan
Year is 25 percent of the Compensation and 50 percent of the Bonus you would
otherwise have earned during the Plan Year, except as limited pursuant to
Section 9.14.



1

--------------------------------------------------------------------------------





1.4
Withholding of Deferrals. Your Deferrals will be withheld from your Compensation
and Bonus in accordance with your Election Form, subject to any rules
established by the Committee prescribing how Deferrals are to be withheld.



Article 2
Accounts


2.1
Accounts. For recordkeeping purposes only, a separate Account will be maintained
for you and each other Participant. In connection with the maintenance of such
Account, the amount of your Pre-2005 Deferrals, if any, and any amounts
attributable to any Pre-2005 Deferrals, will be separately identified.
Participants will receive periodic Account statements.



2.2
Vesting. All Accounts are fully vested at all times. The only reasons you could
forfeit all or a portion of your Account would be if you choose to resolve a
dispute relating to the Plan other than under the Plan's claim procedures (see
Section 7.4), elect to make an early withdrawal subject to early withdrawal
penalties pursuant to Section 3.1, or in the event of the Company’s insolvency.



2.3
Crediting Earnings on Accounts. Earnings will be credited (or debited, as the
case may be) to your Account based on your investment election under Section
2.4. Deferrals shall be credited to your Account when they are invested. For
purposes of determining earnings of your Account, your Deferrals will be deemed
to be invested as of the date your Deferrals are credited to your Account up to
the date of distribution. The Committee retains the discretion to make
adjustments for earnings after the date of distribution, but before the
Participant receives such distribution, as they may deem necessary.



2.4
Investment Elections.



a.Participants to Elect Investments. In accordance with rules prescribed by the
Committee, you will be entitled to elect the form of investment that will apply
to your Account from among the options made available by the Committee. You may
change your election to the extent, in the manner, and at such times as the
Committee prescribes. To the extent that you fail to elect a then available
investment option, the investment option then specified by the Committee will be
applied.


b.Committee to Prescribe Investment Options. The Committee will offer
Participants one or more investment options. The Committee may offer different
options to different groups of Participants.


c.Committee May Change Investment Options. The Committee may add or discontinue
investment options, but no change shall become effective until at least 30 days
after the Committee has made a good faith effort to give Participants advance
written notice of the change and an opportunity to make new investment
elections.


Article 3
Distributions


3.1
Unscheduled In Service Withdrawals. You may at any time elect to withdraw all of
the balance then credited to your Account attributable to Pre-2005 Deferrals,
less a 10 percent withdrawal penalty. For the succeeding two Plan Years, you may
not make any Deferrals under this Plan.



3.2
Scheduled In Service Withdrawals. When making a Deferral election for a Plan
Year, you may elect to schedule a withdrawal of the undistributed portion of
your Account. This election may only be made with your Deferral election, and
may not be changed. The scheduled distribution date must be at least two years
after the date you elect the scheduled in service withdrawal. Your future
scheduled in service withdrawal elections will become void when your Company
employment ends, and the balance in your Account will thereafter be distributed
in accordance with this Article. No scheduled in service withdrawals shall be
allowed of amounts attributable to Deferrals other than Pre-2005 Deferrals.



3.3
Hardship Distributions. Upon a finding that you have suffered a severe financial
hardship due to an unforeseeable emergency, you shall cease Deferrals, and, if
necessary, the Committee may make distributions from your Account prior to the
time specified for payment of benefits under the Plan. The amount of such
Hardship Distribution will be limited to the amount reasonably necessary to meet
your requirements during the financial hardship. For purposes of this Plan, a
severe financial hardship due to an unforeseeable emergency may result from an
illness or accident, including an illness or accident involving you, your
spouse, beneficiary, or dependent (as defined in Code Section



2

--------------------------------------------------------------------------------





152, without regard to Section 152(b)(1), (b)(2), and (d)(l )(B)), loss of your
property due to casualty, or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond your control. Examples of an
unforeseeable emergency include the imminent foreclosure or eviction from your
primary residence, the need to rebuild a home following damage to a home not
otherwise covered by insurance, the need to pay for medical expenses (including
non-refundable deductibles) including the costs of prescription drug medication,
or the need to pay for the funeral expenses of a spouse, beneficiary, or
dependent (as defined in Code Section 152, without regard to Section 152(b)(1),
(b)(2), and (d)(l )(B)). Examples of what are not considered unforeseeable
emergencies include the purchase of a home and payment of college tuition. The
circumstances that will constitute the unforeseeable emergency will depend on
the facts of each case, but, in any case, payment may not be made to the extent
that such hardship is or may be relieved:


a.Through reimbursement or compensation by insurance or otherwise,


b.By liquidation of the your assets, to the extent the liquidation of such
assets would not itself cause severe financial hardship, or


c.By cessation of Deferrals under the Plan.


The Committee shall be entitled to rely on the truthfulness of facts and
representations set forth by you in this request without the need for
independent certification. For the balance of the Plan Year in which the you
cease Deferrals or receive a Hardship Distributions, and for the succeeding Plan
Year, you may not make any Deferrals under this Plan.


3.4
Distribution Following Termination of Employment Including Retirement.



a.Form of Distribution. Following your Termination of Employment, you will be
paid that portion of your Account attributable to Pre-2005 Deferrals as a lump
sum payment. Following your Retirement, you will be paid that portion of your
Account attributable to Pre-2005 Deferrals in accordance with the distribution
method you have elected. Following your Termination of Employment, including
Retirement, you will be paid that portion of your Account not attributable to
Pre-2005 Deferrals in accordance with the distribution method you have elected.


b.Initial Distribution Election. On your initial Election Form, you may elect to
receive distributions in either a lump sum or in 5, 10, or 15 annual installment
payments (or other installments, as determined by the Committee); if you fail to
make a valid election, you will be deemed to have elected lump sum. The amount
of each installment payment will be determined by multiplying the balance then
credited to your Account by a fraction, the numerator of which is 1 and the
denominator of which is the number of unpaid installment payments (i.e., if you
elect to receive 15 installments, the first 5 installments would be 1/15th,
1/14th, 1/13th, 1/12th, and 1/11th of the balance credited to your Account just
before each installment (distribution is made).


c.Subsequent Distribution Elections.


i.Pre-2005 Deferrals. You may change your post Retirement distribution election
with respect to that portion of your Account attributable to Pre-2005 Deferrals
by filing a new Election Form. Any new Election Form filed in accordance with
this Section 3.4(c)(i) will not take effect unless it is filed with the
Committee at least 365 days before the date of your Retirement.


ii.Other Deferrals.


(A) During calendar year 2005 only, you may change your distribution election
with respect to that portion of your Account not attributable to Pre-2005
Deferrals by filing a new Election Form. Any new Election Form filed in
accordance with this subparagraph will be immediately effective.


(B) After calendar year 2005, you may only change your distribution election
with respect to that portion of your Account not attributable to Pre-2005
Deferrals by electing on a new Election Form any form of payment permitted under
Section 3.4(b) if you file the new Election Form with the Committee at least 12
months before the payment otherwise due you would be made and such election
shall not take effect until at least 12 months after the date on which the
election is made. Where such a new Election Form becomes effective, it will
determine the time and form of the payment of all of that portion of your
Account not attributable to Pre-2005 Deferrals. The first


3

--------------------------------------------------------------------------------





payment to be made in connection with the filing of a new Election Form in
accordance with this subparagraph may not be made until the fifth anniversary of
the date on which the payment would otherwise have been made pursuant to your
prior Election Form.


d.Cashout of Installment Payments. After installment payments to you of amounts
attributable to your Pre-2005 Deferrals commence, you may at any time elect to
receive a lump sum payment of the balance then credited to your Account
attributable to Pre-2005 Deferrals, less a 10 percent early withdrawal penalty.
You may not accelerate installment payments of amounts attributable to other
Deferrals.


e.Acceleration of Payments. The Committee may unilaterally accelerate
distributions of balances in Participants’ respective Accounts attributable to
Pre-2005 Deferrals at any time for any reason except to the extent any such
acceleration would result in such amounts becoming subject to the requirements
of paragraphs (2), (3) and (4) of the Section 409A of the Code. For example, if
the Plan is terminated, subject to the proviso concerning Section 409A of the
Code, the Committee may distribute the balance then credited to your Account
attributable to Pre-2005 Deferrals in a lump sum. Similarly, subject to the
proviso concerning Section 409A of the Code, the Committee may elect to
accelerate your installment payments if the amount in your Account attributable
to Pre-2005 Deferrals is $25,000 or less. The Committee may likewise
unilaterally accelerate distribution of the balance of your Account not
attributable to Pre-2005 Deferrals at any time for any reason, but only if and
to the extent permitted under paragraphs (2), (3) and (4) of Section 409A(a) of
the Code.


3.5
Distribution Following Death. The amount in your Account will be paid to your
Beneficiary, as determined under Article 4, in lump sum.



3.6
Time for Payment. Unless otherwise specified herein, payments under this Article
will be made or commenced on the first day of the seventh month following your
Termination of Employment (including Retirement), and on the 60th day following
an unscheduled withdrawal election, scheduled distribution date, or your death,
whichever is applicable.



Article 4
Beneficiaries


4.1
Beneficiaries. You will have the right, at any time, to designate Beneficiaries
(both primary as well as contingent) to receive any benefits payable under the
Plan after your death. You may designate the same or different Beneficiaries
under this Plan as you designate under any other Company program in which you
participate.



4.2
Procedure for Designating Beneficiaries. To designate your Beneficiaries, you
must complete and sign a Beneficiary Designation Form and file it with the
Committee. You may change your Beneficiaries by completing and signing a new
Beneficiary Designation Form and filing it with the Committee. If you are
married and name someone other than your then current spouse as a Beneficiary,
your spouse must consent by signing the Beneficiary Designation Form unless the
Committee, in its sole discretion, waives this spousal consent requirement. On
filing with the Committee a properly executed new Beneficiary Designation Form,
all of your previously filed Beneficiary designations will be canceled. The
Committee shall be entitled to rely on the last Beneficiary Designation Form you
filed prior to your death.



4.3
Failure to Designate a Beneficiary. If you fail to designate a Beneficiary or no
designated Beneficiary is then alive and can be located to receive Plan
distributions on account of your death, your Beneficiary will be deemed to be
your surviving spouse or, if none, your estate.



4.4
Doubt as to Beneficiary. Notwithstanding any other Plan provision, if the
Committee has any doubt as to your proper Beneficiary, the Committee may, in its
discretion, withhold payments until the matter is resolved to the Committee's
satisfaction.



Article 5
Amendment Or Termination Of The Plan


5.1
Amendment. The Company (acting through its Board or other persons as the Board
may designate) may amend the Plan in whole or in part, but no amendment may
materially decrease the rights you or your Beneficiary have under this Plan, nor
may the protections set forth in this sentence be materially reduced by means of
a Plan amendment. Notwithstanding the foregoing, the Plan may be amended by the
Company (acting through its Board or other



4

--------------------------------------------------------------------------------





persons as the Board may designate), retroactively if required, if found
necessary, in the opinion of the Company, in order to ensure that the Plan:


a.is characterized as a plan of deferred compensation maintained for a select
group of employees as described under ERISA Section 201(2),


b.as to amounts attributable to Pre-2005 Deferrals, has not been not materially
modified after October 3, 2004, and


c.as to amounts not attributable to Pre-2005 Deferrals, meets the requirements
of paragraphs (2), (3) and (4) of Section 409A(a) of the Code.


5.2
Termination. The Company (acting through its Board or other persons as the Board
may designate) reserves the right to terminate the Plan at any time. However,
the Company may not terminate the Plan in any manner that would cause the Plan
to fail to comply with the requirements of Code Section 409A. Any distribution
on account of Plan termination that permits acceleration of payment shall be
consistent with Final Treasury Regulation Section l.409A- 3(j)(4)(ix) or
successor guidance thereto.



Article 6
Administration


6.1
Committee Duties. This Plan will be administered by the Compensation Committee
of the Board, or other persons as the Compensation Committee may designate. The
Board may also, in its sole discretion, appoint additional members of the
Committee. The Committee shall have the discretion and authority to make, amend,
interpret and enforce all appropriate rules and regulations for the
administration of this Plan and decide or resolve any and all questions,
including interpretations of this Plan, as may arise in connection with the
Plan, including questions that may affect their own personal interests under the
Plan.



6.2
Agents. In the administration of this Plan, the Committee may, from time to
time, employ agents and delegate to them such administrative duties as it sees
fit and may, from time to time, consult with counsel who may be counsel to the
Company.



6.3
Binding Effect of Decisions. The decision or action of the Committee with
respect to any question arising out of or in connection with the administration,
interpretation and application of the Plan shall be final, conclusive, and
binding on all persons having any interest in the Plan.



6.4
Indemnity. The Company shall indemnify and hold harmless each member of its
Board, each member of the Committee, and any other person or persons (other than
a corporate trustee) to whom any duty with respect to the Plan is allocated or
delegated, from and against any and all liabilities, damages, claims, demands,
losses, costs, or expenses, including reasonable attorneys fees, arising out of
or as a result of the performance or nonperformance of their duties under the
Plan or applicable law, other than such liabilities, damages, claims, demands,
losses, costs, and expenses for which indemnification is prohibited by law.



Article 7
Claims Procedures


7.1
Claims Normally Not Required. Normally, you do not need to present a formal
claim to receive benefits payable under this Plan.



7.2
Disputes. If any person (Claimant) believes that benefits are being denied
improperly, that the Plan is not being operated properly, that any person has
breached his, her, or its duties under the Plan, or that the Claimant's legal
rights are being violated with respect to the Plan, the Claimant must file a
formal claim with the Committee. This requirement applies to all claims that any
Claimant has with respect to the Plan, except to the extent the Committee
determines, in its sole discretion, that it does not have the power to grant all
relief reasonably being sought by the Claimant.



7.3
Time for Filing Claims. A formal claim must be filed within 90 days after the
date the Claimant first knew or should have known of the facts on which the
claim is based, unless the Committee in writing consents otherwise. The
Committee shall provide a Claimant, on request, with a copy of the claims
procedures established under Section 7.4.



5

--------------------------------------------------------------------------------







7.4
Procedures. If and when needed, or before then, the Committee shall adopt
procedures for considering claims, which it may amend from time to time, as it
sees fit. These procedures shall comply with all applicable legal requirements.
These procedures may provide that final and binding arbitration will be the
ultimate means of contesting a denied claim (even if the Committee or its
delegates have failed to follow the prescribed procedures with respect to the
claim). The right to receive benefits under this Plan is contingent on a
Claimant using the prescribed claims and arbitration procedures to resolve any
claim. Therefore, if a Claimant (or his or her successor or assign) seeks to
resolve any claim by any means other than the prescribed claims and arbitration
provisions, he or she must repay all benefits received under this Plan and will
not be entitled to any further Plan benefits.



Article 8
Trust


8.1
Establishment of Trust. At its discretion, the Company may establish a Trust,
with such trustees as the Board may approve, for the purpose of providing for
the payment of Plan benefits. Such Trust may be irrevocable, but the assets of
the Trust will be general assets of the Company subject to the claims of its
general creditors. If the Company establishes a Trust, it shall transfer to the
Trust an amount equal to the Deferrals credited to Accounts when such amounts
are credited. The Company shall transfer to the Trust any additional amounts, if
any, as the Committee, in its sole discretion, determines to be appropriate.



8.2
Relationship Between the Plan and the Trust. The provisions of the Plan shall
govern your right to receive distributions pursuant to the Plan. The provisions
of the Trust shall govern your right to Trust assets. The Company shall at all
times remain liable to carry out its obligations under the Plan.



Article 9
Miscellaneous


9.1
Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors, and assigns shall have no legal or equitable rights, interest, or
claims in any property or assets of the Company. The Company's obligation under
the Plan is merely an unfunded and unsecured promise to pay money in the future.



9.2
Company’s Liability. The Company shall be liable for all benefits due under the
Plan except to the extent they are paid by a Trust.



9.3
Nonassignability. Neither you nor any other person shall have any right to
commute, sell, assign, transfer, pledge, anticipate, mortgage or otherwise
encumber, transfer, hypothecate, or convey in advance of actual receipt, the
amounts, if any, payable under this Plan, or any part thereof, which are, and
all rights to which are, expressly declared to be unassignable and
non-transferable. Except pursuant to Section 2.2 or a domestic relations order,
unpaid Plan benefits shall not be subject to seizure or sequestration for the
payment of any debts, judgments, alimony, separate maintenance, or family
support owed by you or any other person, nor be transferable by operation of law
in the event of your or any other person's bankruptcy or insolvency.



9.4
Not a Contract of Employment. This Plan shall not be deemed to constitute a
contract of employment between you and the Company. Nothing in this Plan gives
you the right to be retained in the service of the Company or to interfere with
the right of the Company to discipline or discharge you at any time.



9.5
Furnishing Information. You must cooperate with the Committee by furnishing all
information and by taking any other actions it requests, including taking
physical examinations.



9.6
Terms. Wherever any words are used herein in the singular or in the plural, they
shall be construed as though they were used in the plural or the singular, as
the case may be, in all cases where they would so apply.



9.7
Captions. The captions in this Plan are for convenience only and shall not
control or affect the meaning or construction of any of its provisions.



9.8
Governing Law. Except to the extent preempted by the Employee Retirement Income
Security Act of 1974, as amended, this Plan shall be construed and interpreted
according to the laws of the State of California without regard to its conflicts
of laws principles.





6

--------------------------------------------------------------------------------





9.9
Validity. The illegality or invalidity of any Plan provision shall not affect
the other provisions of the Plan.



9.10
Notice. Any notice or filing required or permitted to be given to the Committee
under this Plan shall be sufficient in writing and hand-delivered, or sent by
registered or certified mail, to the address shown below (or such other address
or telefax number specified in notice given specified in notice given pursuant
to this Section): Chief Financial Officer, BRE Properties, Inc., 44 Montgomery
Street 36th Floor San Francisco, CA 94104 Notice shall be deemed given as of the
date of delivery or, if delivery is made by mail, as of the date shown on the
postmark on the receipt for registration or certification. Any notice or filing
required or permitted to be given to a Participant under this Plan shall be
sufficient if in writing and hand-delivered, or sent by mail, to the last known
address of the Participant.



9.11
Successors. The provisions of this Plan shall bind and inure to the benefit of
the Company and its successors and assigns and the Participant, his or her
Beneficiary and their permitted successors and assigns. If the Company sells or
transfers all or a portion of its business in a bona fide arms' length
transaction and you cease to be employed by the Company in connection with the
transaction, the Company (acting through its Board or other persons as the Board
may designate) may assign to the buyer or transferee its obligations to you
under this Plan, after which the Company shall cease to have any further
obligations to you under the Plan.



9.12
Spouse's Interest. The interest in the benefits hereunder of a spouse of a
Participant who has predeceased the Participant shall automatically pass to the
Participant and shall not be transferable by the spouse in any manner, including
under the spouse's will or the laws of intestate succession.



9.13
Incompetency. If a benefit under this Plan is to be paid to a person declared
incompetent or to a person incapable of handling the disposition of his or her
property, the Committee may direct payment of the benefit to the guardian, legal
representative, or person having the care and custody of the incompetent or
incapable person. The Committee may require proof of incompetency, incapacity,
or guardianship, as it may deem appropriate, prior to distribution of the
benefit. Any payment of a benefit shall be a payment for the Participant or his
or her Beneficiary, as the case may be, and shall be a complete discharge of any
liability under the Plan for the payment.



9.14
Taxes and Withholding. For each Plan Year in which Deferrals are being withheld,
the Company shall withhold from that portion of the Participant's Compensation
that is not being deferred, the Participant's share of FICA and other employment
taxes. If necessary, the Committee shall reduce a Participant's Deferrals in
order to comply with this Section. The Company (or the trustee of the Trust)
shall withhold from benefits distributed under the Plan all federal, state and
local income, employment, and other taxes required to be withheld by applicable
law.



Article 10
Definitions


Unless otherwise clearly apparent from the context, the following phrases or
terms used in this Plan shall have the meanings set forth below:


10.1
"Account" shall mean, as to a Participant, his or her Deferrals and any Company
contributions credited to the Participant, adjusted for earnings and reduced by
distributions to the Participant (including any taxes withheld from
distributions). As to a Beneficiary, the term "Account" shall mean the portion
of the Participant's Account initially payable to the Beneficiary, adjusted for
earnings and reduced by distributions to the Beneficiary (including any taxes
withheld from distributions). Accounts are bookkeeping entries utilized solely
to determine the amounts payable to Participants and Beneficiaries pursuant to
this Plan.



10.2
"Beneficiary" shall mean one or more persons, trusts, estates or other entities,
designated or determined in accordance with Article 4 to receive benefits under
this Plan on the death of a Participant.



10.3
"Beneficiary Designation Form" shall mean the form prescribed by the Committee
that a Participant completes, signs, and files with the Committee to designate
Beneficiaries.



10.4
"Board" shall mean the Board of Directors of BRE Properties, Inc.



10.5
"Bonus" shall mean any amounts, other than Compensation, paid in a Plan Year to
a Participant that the Committee so designates as a Bonus, for employment
services rendered to the Company, before reduction for amounts contributed to or
deferred under any Company benefit plan and excluding any severance benefits.



7

--------------------------------------------------------------------------------







10.6
"Claimant" shall have the meaning set forth in Section 7.2.



10.7
"Code" shall mean the Internal Revenue Code of 1986, as amended.



10.8
"Committee" shall mean the administrative committee appointed to manage and
administer the Plan in accordance with Article 6, or any agent it designates.



10.9
"Company" shall mean BRE Properties, Inc., and all its affiliates as determined
by the Committee, and their successors. However, as to all Plan provisions
giving the Company powers and duties, the term "Company" only refers to BRE
Properties, Inc., or its successor.



10.10
"Compensation" shall mean base salary paid in the Plan Year in question to a
Participant for employment services rendered to the Company, before reduction
for amounts contributed to or deferred under any Company benefit plan and
excluding any severance benefits. "Compensation" also includes any amounts
distributed to a Participant in the Plan Year in question from a company
sponsored qualified retirement plan to comply with Code nondiscrimination
requirements or benefit limits.



10.11
"Deferral" shall mean Compensation and Bonus that a Participant defers in
accordance with Article 1.



10.12
"Election Form" shall mean the form prescribed by the Committee that a
Participant completes, signs, and files with the Committee to elect to make
Deferrals under the Plan.



10.13
"ERISA" shall mean the Employee Retirement Income Security Act of 1974, as
amended.



10.14
"Participant" shall mean any current or former employee of the Company who is
then eligible to make Deferrals or who has any amount credited to his or her
Account.



10.15
"Plan" shall mean the BRE Properties, Inc. Deferred Compensation Plan, as set
forth in this document, as amended from time to time.



10.16
"Plan Year" shall mean the calendar year.



10.17
"Pre-2005 Deferrals" shall mean a Participant's Deferrals made prior to January
1, 2005, if and to the extent such amounts are not subject to the requirements
of paragraphs (2), (3) and (4) of Section 409A(a) of the Code assuming the Plan
is not materially modified as to those Deferrals after October 3, 2004.



10.18
"Retirement" shall mean a Participant's termination of Company employment (other
than by death) after attaining age 65. "Retirement" also means a Participant's
commencement of a long term disability absence, the date of which shall be the
date on which the Participant first receives benefits under a Company long-term
disability plan (or the date on which the Participant would have qualified for
benefits under such a plan had he or she been covered by it, as determined by
the Committee). As to any portion of an Account not attributable to Pre-2005
Deferrals, however, a Participant shall not be considered to have entered
Retirement on account of disability unless the Participant is considered
disabled within the meaning of Section 409A(a)(2)(C) of the Code.
Notwithstanding any other Plan provision, if a disabled Participant returns to
substantially full time employment with the Company while distributions from the
Plan are still being made, except to the extent prohibited by the requirements
of paragraphs (2), (3) and (4) of Section 409A(a) of the Code, distributions
shall cease, but the remaining balance of the Participant's Account shall be
held for future payment in accordance with Article 3.



10.19
"Termination of Employment" shall mean a Participant's termination of Company
employment (other than by death) for any reason.



10.20
"Trust" shall mean a "rabbi" trust, as that term is defined in Revenue Procedure
92-64, 1992-2 C.B. 422, that may be established at the Company's discretion to
pay Plan benefits. Despite the existence of a Trust, this Plan is technically an
unfunded plan for all legal purposes.











8

--------------------------------------------------------------------------------








AMENDMENT NUMBER 1


BRE PROPERTIES, INC.


2005 AMENDED AND RESTATED DEFERRED COMPENSATION PLAN
Effective as of January 1, 2005




WHEREAS, BRE Properties, Inc. ("Company") has established the BRE Properties,
Inc. 2005 Amended and Restated Deferred Compensation Plan, Effective As of
January 1, 2005 (the "Plan").


WHEREAS, Section 5.1 of the Plan reserves to the Company, acting through its
Board of Directors or other persons as the Board may designate, the right to
amend the Plan.


The Company desires to amend the Plan as follows:


Section 1.1 shall be amended in its entirety to read:


1.1
Selection by Committee. Prior to May 1, 2010, participation in the Plan was
limited to management or highly compensated employees of the Company that held
the title "Vice President," or a more senior title. Effective May 1, 2010,
participation in the Plan is limited to management or highly compensated
employees of the Company that hold the title "Director," or a more senior title.
If you are eligible to participate in the Plan, you will become a Participant on
the date specified by the Committee. If the Committee thereafter elects to
discontinue your active participation in the Plan, you will cease to be eligible
to make further Deferrals beginning with the Plan Year following the Plan Year
in which the Committee makes such election, but you will remain a Participant
and retain all your other rights under this Plan.



IN WITNESS WHEREOF, the Company has caused this Amendment Number 1 to be
executed this 18th day of May, 2010.


BRE PROPERTIES, INC.


By: /s/ Constance B. Moore
Constance B. Moore, Chief Executive Officer


Amendment No 1 to Deferred Compensation Plan May 2010

--------------------------------------------------------------------------------








SECOND AMENDMENT TO THE


BRE PROPERTIES, INC.


2005 AMENDED AND RESTATED


DEFERRED COMPENSATION PLAN


Effective As Of January 1, 2005


The BRE Properties, Inc. 2005 Amended and Restated Deferred Compensation Plan
Effective As Of January 1, 2005 is hereby amended effective January 1, 2015 as
follows:


1.
The name of the Plan shall be changed to Essex Property Trust, Inc. Deferred
Compensation Plan.



2.
Section 1.1 shall be amended to add at the end of the section:



Those employees of Essex Property Trust, Inc. who, prior to January 1, 2015,
participated in the Essex Portfolio, LP. 2005 Deferred Compensation Plan shall
be Participants in this Plan


All other terms and conditions of the Plan shall remain unchanged.


IN WITNESS WHEREOF, the undersigned has affixed his/her signature this 17 day of
November, 2014.


ESSEX PROPERTY TRUST, INC.


By: /s/ Michael T. Dance
Chief Executive Officer




--------------------------------------------------------------------------------






THIRD AMENDMENT TO THE


ESSEX PROPERTY TRUST, INC.


DEFERRED COMPENSATION PLAN


The Essex Property Trust, Inc. Deferred Compensation Plan ("Plan") is hereby
clarified as follows:


1.
The Plan is hereby clarified by removing the last sentence from Plan Section
3.2, "No scheduled in service withdrawals shall be allowed of amounts
attributable to Deferrals other than Pre-2005 Deferrals.", as such sentence was
not intended to be a part of the Plan.



2.
The Plan is hereby clarified by correcting a typographical error in Plan Section
5.l(b) so that it reads as follows: "as to amounts attributable to Pre-2005
Deferrals, has not been materially modified after October 3, 2004, and".



All other terms and conditions of the Plan shall remain unchanged.


IN WITNESS WHEREOF, the undersigned has affixed his/her signature this 9th day
of December, 2016.


ESSEX PROPERTY TRUST, INC.


By: /s/ Deborah Jones
Its: Senior Vice President, Human Resources




